Citation Nr: 1532489	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory conditions, to include asbestosis as a result of asbestos exposure.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from January 1980 to November 1985 and from September 1986 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claims currently on appeal.  


FINDINGS OF FACT

VA received written notice from the Veteran in July 2015 expressing his desire to cancel all current appeals and scheduled hearings on record.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for respiratory conditions have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated July 2010, the RO, in relevant part, denied the Veteran's claims of entitlement to service connection for respiratory conditions (to include asbestosis), hearing loss and tinnitus.  The Veteran filed a Notice of Disagreement (NOD) in February 2011, which contested these findings.  In June 2012, the RO promulgated a Statement of Case (SOC) that continued the holdings of the July 2010 rating decision.  The Veteran submitted a timely substantive appeal (VA Form 9) in June 2012.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2014).

In a written statement received in July 2015, the Veteran stated that he wanted to withdraw all claims currently on appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.











	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for respiratory conditions, to include asbestosis, is dismissed.  

The claim of entitlement to service connection for hearing loss is dismissed.  

The claim of entitlement to service connection for tinnitus is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


